FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                 October 21, 2016
                                TENTH CIRCUIT                  Elisabeth A. Shumaker
                                                                   Clerk of Court

 UNITED STATES OF AMERICA,

       Plaintiff - Appellee,
                                                         No. 16-3126
 v.                                          (D.C. Nos. 5:15-CV-04863-JAR and
                                                   5:11-CR-40085-JAR-1)
 RICHARD ADRIAN SANCHEZ,                                  (D. Kan.)

       Defendant - Appellant.


                             ORDER
              DENYING CERTIFICATE OF APPEALABILITY


Before KELLY, McKAY, and MORITZ, Circuit Judges.


      Petitioner-Defendant Richard Adrian Sanchez, a federal inmate appearing

pro se, seeks to appeal from the district court’s denial of his 28 U.S.C. § 2255

motion to vacate, set aside, or correct his sentence. United States v. Sanchez, No.

11-40085-01-JAR, 2016 WL 1377344 (D. Kan. Apr. 6, 2016). Because Mr.

Sanchez has not made “a substantial showing of the denial of a constitutional

right,” 28 U.S.C. § 2253(c)(2), we deny his request for a certificate of

appealability (“COA”) and dismiss the appeal. Slack v. McDaniel, 529 U.S. 473,

483–84 (2000).

      A jury convicted Mr. Sanchez of possession with intent to distribute more

than 500 grams of methamphetamine. He was sentenced to 262 months’
imprisonment and his conviction was affirmed on appeal, where he challenged the

sufficiency of the evidence. United States v. Sanchez, 553 F. App’x 842, 844–45

(10th Cir. 2014). In his § 2255 motion, he claimed ineffective assistance of

counsel. On appeal, he argues that counsel was ineffective because: (1) counsel

did not attempt to challenge as deceptive and coercive the search of the vehicle

that Mr. Sanchez was driving, and (2) counsel did not object to the criminal

history score contained in the pre-sentence investigation report.

      To obtain a COA, Mr. Sanchez must show “that jurists of reason could

disagree with the district court’s resolution of his constitutional claims or that

jurists could conclude the issues presented are adequate to deserve encouragement

to proceed further.” Miller-El v. Cockrell, 537 U.S. 322, 327 (2003). To

establish ineffective assistance of counsel, Mr. Sanchez was required to prove

deficient performance and prejudice. Strickland v. Washington, 466 U.S. 668,

687 (1984). Having reviewed Mr. Sanchez’s claims on appeal in light of the

district court’s resolution, we are satisfied that he cannot meet this standard. Mr.

Sanchez raised the consent issue pretrial and the district court found that his

consent was voluntary. United States v. Sanchez, No. 11-cr-40085-JAR, 2011
WL 6091744, at *7 (D. Kan. Dec. 7, 2011). Thus, there is no deficient

performance; the additional facts he now highlights certainly do not suggest a

reasonable probability that the suppression motion would have been granted. As

to ineffective assistance concerning the criminal history score, Mr. Sanchez has

                                         -2-
failed to show that, but for any of the alleged errors of counsel, there is a

reasonable probability that the result of the proceedings would have been

different. Id. at 694. Thus, the district court’s resolution is not reasonably

debateable.

      Accordingly, we DENY a COA, DENY IFP status, and DISMISS the

appeal.

                                        Entered for the Court


                                        Paul J. Kelly, Jr.
                                        Circuit Judge




                                          -3-